DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a device that dispenses and facilitates donning of gloves, classified in A61B42/40.
II. Claim 13-15, drawn to a method for applying gloves to a user’s hands, classified in B65D83/0811.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the method as recited can be practiced by a shoe cover donning apparatus.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Cecily Morrow on 09/10/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12 .  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-15 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the limitations “wherein the cuff opening of said glove is facing the flat side of said package,” as recited in claim 1 line 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Therefore, the limitations “mechanism may be actuated by manual, electrical, or pneumatic means,” as recited in claim 1 line 11 must be shown or the feature(s) canceled from the claim(s).  Currently, no structure of a mechanism is shown. No new matter should be entered.
Therefore, the limitations “in a roll configuration similar to a paper towel roll, or in an accordion folded configuration,” as recited in claim 3 lines 2-3 must be shown or the feature(s) canceled from the claim(s).  Currently, only a stack of packaged gloves is shown in Figure 9, which is not claimed. No new matter should be entered.

Therefore, the limitations “said first mechanism comprises a lever that engages mechanical linkages to push one or two of said packaged gloves from said storage area out into said one or two gloving areas,” as recited in claim 4 lines 1-3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “second mechanism comprises one or more clamping devices that secure the edges of the packaging of said packaged gloves,” as recited in claim 6 lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “second mechanism further comprises wide, blunt hooks to hold temporarily the glove cuff,” as recited in claim 7 lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Therefore, the limitations “glove fingers are folded in a concentrically telescoped pattern, rolled, or prepared using other ways,” as recited in claim 9 lines 2-3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Therefore, the limitations “packaged glove further comprises a frame made of thin material holding the cuff open and providing a sturdy surface for clamping,” as recited in claim 10 lines 2-3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Therefore, the limitations “further comprising adhesives which maintain position and orientation of said glove within said packaging,” as recited in claim 1 lines 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 


Claim Objections
Claims 1,5 and 9 are  objected to because of the following informalities:  
Claim 1 recites the limitations “A device that dispenses and facilitates donning of gloves on hands comprising:” in line 1.  It is suggested the limitations be amended to read --A device for dispensing and facilitating donning of gloves on hands comprising:” Appropriate correction is required.
Claim 1 recites the limitations “each glove finger has been manipulated,” in line 6.  It is suggested the limitations be positively recited as --each glove finger manipulated--.  Appropriate action is required.
Claim 1 recites the limitations “said mechanism,” in line 11.  It is suggested the limitations be positively recited as --first and second mechanisms--.  Appropriate action is required.
Claim 5 recites the limitations “said mechanism,” in line 1.  It is suggested the limitations be positively recited as --first mechanism-- or --second mechanism--.  Appropriate action is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,7-9 and 12 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations “or other ways” in line 6, the phrase "or other ways" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like" and “or other ways”), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  Appropriate clarification is required.


Claim 1 recites the limitations "and each glove finger has been manipulated by rolling, folding or other ways” in lines 5-6.  It is unclear as to whether the applicant intended to recite the fingers of the gloves were manipulated by all of rolling, folding or other ways successively or manipulated by only one of the cited actions for example rolling.  It is generally understood the applicant only intended the fingers of the gloves to be manipulated by one of the cited actions thus the limitations may be amended to read --one of rolling, folding or other ways--.  Appropriate action is required.
Claim 1 recites the limitations "said mechanism may be actuated by manual, electrical, or pneumatic means” in lines 5-6.  It is unclear as to whether the actuation is by all of the means recited at one time or one of the means recited.  It is suggested the limitations be amended to read --said first and second mechanisms may be actuated by one of manual, electrical, or pneumatic means--. Appropriate action is required.

Claim 9 recites the limitations "are folded in a concentrically telescoped pattern, rolled, or prepared using other ways” in lines 2-3.  It is unclear as to whether the folding is a combination of all the recited concentrically telescoped pattern, rolled, or prepared using other ways or only one of the type recited.  It is suggested the limitations be amended to read --are folded in one of a concentrically telescoped pattern, rolled, or prepared using other ways--. Appropriate action is required.

Claim 9 recites the limitations “or prepared using other ways" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "using other ways" thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  Appropriate clarification is required.

Claim 12 recites the limitations “treated in other ways to facilitate the opening of said packaging" in line 1.  It is unclear as what specific other ways the package is treated to facilitate the opening.  The limitations are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  Appropriate clarification is required.

Claim 1 recites the limitation "the cuff" and “the flat side” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the glove cuff" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the correct locations" in line 2. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Lee (US 2011/0186589).

Referring to claim 1.  Lee discloses a device that dispenses and facilitates donning of gloves on hands (200; Figure 2) comprising:
a housing (210) that encloses a storage area (interior of 210) holding individually packaged gloves (1233; Figure 19), said packaged gloves (1233), wherein each package fully contains a single glove (1230) inside the packaging (1233) wherein the cuff opening (1232) of said glove (1230) is facing the flat side (top flat side of 1233; Figure 19) of said package (1233) and each glove finger (bottom end of 1230) has been manipulated (one of) by folding (see finger portion of 1230 is folded onto itself see Figure 13)
one or two gloving areas (interior of 210) where gloves (1233) are held in a position suitable for gloving (held in a stack interior of 210; as in Figure 1), 
a first mechanism (496) to transport said packaged gloves (1233) from said storage area (interior of 210) to said gloving area (between members 218; Figure 2 or between members 429; Figure 10), and
a second mechanism (425) to present and hold said individual gloves (see glove held by member 425; Figure 10) for gloving (236-230; Figure 2), where each said (one of) electrical means (see motor driven transport mechanism; Figure 10).

Referring to claim 2.  Lee discloses a device that dispenses and facilitates donning of gloves on hands (200; Figure 2) wherein:
one or more cartridges (individual cartridge 124; Figure 1 positioned for different size gloves in the interior of 211; Figure 2) that are placed in said storage area (interior of 211), where said cartridges (124) hold said individually packaged gloves (1233; Figure 19), and allow for said first mechanism (496) to dispense said packaged gloves (230; Figure 2).

Referring to claim 3.  Lee discloses a device that dispenses and facilitates donning of gloves on hands (200; Figure 2) wherein said individually packaged gloves (1233) are arranged such that each package (1233) is connected to another package in 
(Applicant recites the limitations “or” between the two claimed configurations thus the Examiner is required to satisfy only one of the claimed conditions, in the instant case accordion folded configuration)
an accordion folded configuration (see fold configuration of 124; Figure 1).

Referring to claim 4.  Lee discloses a device that dispenses and facilitates donning of gloves on hands (200; Figure 2) wherein said first mechanism (496; Figure 10) comprises a lever (483; Figure 14) that engages mechanical linkages (471 and 493; Figure 10) to push one or two of said packaged gloves (1233) from said storage area 

Referring to claim 5.  Lee discloses a device that dispenses and facilitates donning of gloves on hands (200; Figure 2) wherein said mechanism (496; Figure 10) further comprises an electric motor (476) and sensor that senses the motion of said user’s hand and activates said electric motor (dispensing mechanism in the housing interior 116 may be sensor-activated; para. [0049] at bottom of paragraph) to engage said mechanical linkages (471 and 493; Figure 10).

Referring to claim 6.  Lee discloses a device that dispenses and facilitates donning of gloves on hands (200; Figure 2) wherein said second mechanism (425) comprises one or more clamping devices (429; Figure 6) that secure the edges (see member 427; Figure 6) of the packaging of said packaged gloves (1233).

Referring to claim 7.  Lee discloses a device that dispenses and facilitates donning of gloves on hands (200; Figure 2) wherein said second mechanism (425) further comprises wide, blunt hooks (package attachments to member 429; Figure 10) to hold temporarily the glove cuff (432; Figure 10) securely.

Referring to claim 8.  Lee discloses a device that dispenses and facilitates donning of gloves on hands (200; Figure 2) wherein said gloving area (between members 218; Figure 2 or between members 429; Figure 10) further comprises a 

Referring to claim 9.  Lee discloses a device that dispenses and facilitates donning of gloves on hands (200; Figure 2) wherein said gloves (1233) are prepared for gloving whereby the glove fingers are folded in a rolled pattern (rolled over itself; Figure 19).
Referring to claim 10.  Lee discloses a device that dispenses and facilitates donning of gloves on hands (200; Figure 2) wherein, within said packaging (1233; Figure 19), said packaged glove (1230) further comprises a frame (rim 1237; Figure 19) made of thin material holding the cuff open and providing a sturdy surface for clamping (see open position of the cuff by rim member 1237 portion).

Referring to claim 11.  Lee discloses a device that dispenses and facilitates donning of gloves on hands (200; Figure 2) further comprising adhesives which maintain position and orientation of said glove within said packaging (In another known packaging form factor, a complex barrier system by which a glove is opened be spreading barrier sheets having opposing surfaces glued to the barrier sheets; Para. [0005]).

Referring to claim 12.  Lee discloses a device that dispenses and facilitates donning of gloves on hands (200; Figure 2) wherein said packaging is lightly glued (Figure 19) to facilitate the opening of said packaging.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RAKESH KUMAR/Primary Examiner, Art Unit 3651